UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-35164 ONVIA, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 91-1859172 (I.R.S. Employer Identification No.) 509 Olive Way, Suite 400, Seattle, Washington 98101 (Address of principal executive offices, including zip code) Registrant's telephone number, including area code: (206) 282-5170 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.[X] Yes[] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X] Yes[] No Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer []Accelerated filer []Non-accelerated filer []Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).[] Yes[X] No Common stock, par value $.0001 per share: 8,490,062 shares outstanding as of October 31, 2011. Page PART I.FINANCIAL INFORMATION 1 Item 1.Unaudited Condensed Consolidated Financial Statements 1 Condensed Consolidated Balance Sheets (Unaudited) 1 Condensed Consolidated Statements of Operations and Comprehensive Income (Unaudited) 2 Condensed Consolidated Statements of Cash Flows (Unaudited) 3 Notes To Condensed Consolidated Financial Statements (Unaudited) 4 1.Accounting Policies 4 2.Revenue Recognition 4 3.Stock-Based Compensation and Stock Option Activity 5 4.Earnings per Share 8 5.Short-Term Investments 9 6.Prepaid and Other Current Assets 10 7.Property and Equipment 10 8.Internal Use Software 11 9.Accrued Expenses 11 10.New Accounting Pronouncements 11 11.Commitments and Contingencies 12 12.Idle Lease Accrual 15 13.Provision for Income Taxes 15 14.Security Deposits 16 15.Preferred Stock Rights 16 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 18 Company Overview 18 Executive Summary of Operations and Financial Position 23 Seasonality 25 Results of Operations for the Three and Nine Months Ended September 30, 2011 Compared to the Three and Nine Months Ended September 30, 2010 25 Critical Accounting Policies and Management Estimates 27 Liquidity and Capital Resources 30 Recent Accounting Pronouncements 31 Item 3. Quantitative and Qualitative Disclosures about Market Risk 32 Item 4. Controls and Procedures 32 PART II. OTHER INFORMATION 33 Item 1.Legal Proceedings 33 Item 1A.Risk Factors 33 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 3.Defaults Upon Senior Securities 34 Item 4.Removed and Reserved Item 5.Other Information 34 Item 6.Exhibits 35 SIGNATURES 36 PART I.FINANCIAL INFORMATION Item 1.Unaudited Condensed Consolidated Financial Statements Onvia, Inc. Condensed Consolidated Balance Sheets September 30, December 31, 2010 (1) (Unaudited) (In thousands, except share data) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Short-term investments, available-for-sale Accounts receivable, net of allowance for doubtful accounts of $36 and $73 Prepaid expenses and other current assets, current portion Security deposits, current portion 45 Total current assets LONG TERM ASSETS: Property and equipment, net of accumulated depreciation Internal use software, net of accumulated amortization Reimbursable tenant improvements - Long-term investments - Prepaid expenses and other assets, net of current portion 3 3 Security deposits, net of current portion 90 Total long term assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued expenses and other Idle lease accrual, current portion 73 - Unearned revenue, current portion Deferred rent, current portion Total current liabilities LONG TERM LIABILITIES: Idle lease accrual, net of current portion 71 - Unearned revenue, net of current portion Deferred rent, net of current portion Total long term liabilities TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES (Note 11) STOCKHOLDERS’ EQUITY: Preferred stock; $.0001 par value: 2,000,000 shares authorized; no shares issued or outstanding - - Common stock; $.0001 par value: 11,000,000 shares authorized; 8,490,088 and 8,430,605 shares issued; and 8,490,062 and 8,430,579 shares outstanding 1 1 Treasury stock, at cost: 26 and 26 shares - - Additional paid in capital Accumulated other comprehensive loss - (1 ) Accumulated deficit ) ) Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ (1) Derived from audited financial statements included in the 2010 Annual Report. See accompanying notes to the unaudited condensed consolidated financial statements. 1 Onvia, Inc. Condensed Consolidated Statements of Operations and Comprehensive Income Three Months Ended September 30, Nine Months Ended September 30, (Unaudited) (Unaudited) (In thousands, except per share data) (In thousands, except per share data) Revenue Subscription $ Content license Management information reports Other 90 Total revenue Cost of revenue Gross margin Operating expenses: Sales and marketing Technology and development General and administrative Total operating expenses Income / (loss) from operations 99 ) Interest and other income, net 8 10 28 81 Net income / (loss) $ ) Unrealized (loss) / gain on available-for-sale securities - (3 ) 1 4 Comprehensive income / (loss) $ ) Basic net income / (loss) per common share $ ) Diluted net income / (loss) per common share $ ) Basic weighted average shares outstanding Diluted weighted average shares outstanding See accompanying notes to the unaudited condensed consolidated financial statements. 2 Onvia, Inc. Condensed Consolidated Statements of Cash Flows Nine Months Ended September 30, (Unaudited) (In thousands) CASH FLOWS FROM OPERATING ACTIVITIES: Net income / (loss) $ $ ) Adjustments to reconcile net income / (loss) to net cash provided by operating activities: Depreciation and amortization Loss on abandonment of assets - Idle lease accrual - Stock-based compensation Change in operating assets and liabilities: Accounts receivable Prepaid expenses and other assets 37 Accounts payable ) ) Accrued expenses ) ) Unearned revenue ) ) Deferred rent ) ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Additions to property and equipment ) ) Additions to internal use software ) ) Purchases of investments ) ) Sales of investments Maturities of investments Return of security deposits Net cash (used in) / provided by investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES: Principal payments on capital lease obligations - (6
